DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an amendment filed January 28, 2021. Claims 1-21 were previously pending, with claims 4, 10, 11, 13 and 20 withdrawn from consideration. Applicant amended claims 1 and 21. Claims 1-3, 5-9, 12, 14-19 and 21 are under consideration.
Applicant’s claim amendments overcame the rejection of claims 1-3, 5-9, 12, 14-19 and 21 under 35 U.S.C. 102(a)(1) as anticipated by Vander Horn et al. and the obviousness-type double patenting rejection of claims 1-3, 5-8, 12, 18 and 19 over claims of U.S. Patent No. 9,951,385. Since Applicant did not file terminal disclaimers, the other previously presented obviousness-type double patenting rejections are maintained.
Applicant’s submission of amendments to the Brief Description of Drawings and first paragraph of the specification as well as sequence listing obviated the previously presented objections to the drawings and the specification.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 28, 2021 was filed after the mailing date of the Non-final Office Action on October 28, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-9, 12, 14-16 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7-9, 11-14 and 16 of U.S. Patent No. 10,246,744 Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious over claims of the ‘744 patent.
Specifically, claim 1 of the instant application is drawn to a method of determining the identity of the next correct nucleotide for a primed template nucleic acid, the method comprising:
(a) contacting the primed template nucleic acid with a plurality of nucleotide mixtures in serial fashion while precluding incorporation of any nucleotide into the primer, wherein each of the nucleotide mixtures comprises a combination of nucleotides that is complementary to two, three or four different types of bases in the template nucleic acid, thereby forming stabilized ternary complexes that comprise the primed template nucleic acid molecule, a polymerase and a next correct nucleotide from each of the nucleotide mixtures; and 
(b) detecting the stabilized ternary complexes while precluding incorporation of any nucleotide into the primer, thereby determining the identity of the next correct nucleotide for the primed template nucleic acid, wherein no nucleotide is incorporated at the 3’ end of the primer during or between steps (a) and (b).
Claim 21 of the instant application is drawn to a method of sequencing a primed template nucleic acid, comprising: 
(a) contacting a primed template nucleic acid with a first combination of nucleotides that is complementary to two, three or four different types of bases in the template nucleic acid, thereby forming a stabilized ternary complex between the primed template nucleic acid, a polymerase and a nucleotide from the first combination of nucleotides that is complementary to the next base of the primed template nucleic acid; 
(b) detecting the ternary complex while precluding incorporation of nucleotides into the primer; 
(c) repeating steps (a) and (b) using the primed template nucleic acid and a second combination of nucleotides that is complementary to two, three or four different types of bases in the template nucleic acid, wherein the second combination of nucleotides is different from the first combination of nucleotides, such that the next base of step (a) is assayed using the first combination of nucleotides and then using the second combination of nucleotides prior to an extension step at the next base;
(d) incorporating into the primer, after step (c), a nucleotide that is complementary to the next base; and 
(e) repeating steps (a) through (d) on a series of subsequent next base positions to identify a sequence of the primed template nucleic acid.
Claim 1 of the ‘744 patent is drawn to a method of determining the identity of the next correct nucleotide for a primed template nucleic acid molecule, the method comprising: 
(a) providing a template nucleic acid molecule primed with a primer; 
(b) serially contacting the primed template nucleic acid molecule with a plurality of reaction mixtures, each of the reaction mixtures comprising a polymerase and a different combination of two and only two or three and only three different test nucleotides, under conditions that stabilize ternary complexes comprising the primed template nucleic acid molecule, the polymerase and a next correct nucleotide, while precluding incorporation of any nucleotide into the primer; 
(c) detecting interaction of the polymerase with the primed template nucleic acid molecule without chemical incorporation of any nucleotide into the primer of the primed template nucleic acid molecule, to determine whether ternary complexes form; and 
(d) determining whether a test nucleotide that is common to at least two of the reaction mixtures is the next correct nucleotide for the primed template nucleic acid molecule using the detected interaction.
Claim 16 is drawn to a method of sequencing a primed template nucleic acid, comprising: 
(a) contacting a primed template nucleic acid with a polymerase and a first combination of two and only two or three and only three types of test nucleotides under conditions that form a stabilized ternary complex between the polymerase, primed template nucleic acid and a test nucleotide that is complementary to the next base of the primed template nucleic acid; 
(b) detecting the ternary complex while precluding incorporation of test nucleotides into the primer; 
(c) repeating steps (a) and (b) using the primed template nucleic acid, a polymerase and a second combination of two or three types of test nucleotides, wherein the second combination is different from the first combination; 
(d) incorporating into the primer, after step (c), a nucleotide that is complementary to the next base; and 
(e) repeating steps (a) through (d) to identify a sequence of the primed template nucleic acid.
Therefore claim 1 of the ‘744 patent anticipates instant claims 1 and 5, and claim 16 of the ‘744 patent anticipates instant claim 21. Claims 2, 3, 6-9, 12 and 14-16 are obvious over claims 3, 7-9, and 11-14 of the ‘744 patent.
Claims 1, 2 , 6-9 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 8 and 9 of U.S. Patent No. 10,294,514 Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious over claims of the ‘514 patent.
Specifically, claim 1 of the instant application is drawn to a method of determining the identity of the next correct nucleotide for a primed template nucleic acid, the method comprising:
(a) contacting the primed template nucleic acid with a plurality of nucleotide mixtures in serial fashion while precluding incorporation of any nucleotide into the primer, wherein each of the nucleotide mixtures comprises a combination of nucleotides that is complementary to two, three or four different types of bases in the template nucleic acid, thereby forming stabilized ternary complexes that comprise the primed template nucleic acid molecule, a polymerase and a next correct nucleotide from each of the nucleotide mixtures; and 
(b) detecting the stabilized ternary complexes while precluding incorporation of any nucleotide into the primer, thereby determining the identity of the next correct nucleotide for the primed template nucleic acid, wherein no nucleotide is incorporated at the 3’ end of the primer during or between steps (a) and (b).
Claim 1 of the ‘514 patent is drawn to a method of identifying a nucleotide comprising a base complementary to the next base of a template strand immediately downstream of a primer in a primed template nucleic acid molecule, said method comprising the steps of: 
(a) providing a blocked primed template nucleic acid molecule comprising a reversible terminator moiety that precludes the 3'-terminus of the blocked primed template nucleic acid molecule from participating in phosphodiester bond formation; 
(b) contacting the blocked primed template nucleic acid molecule with a first reaction mixture that comprises a polymerase, and a plurality of different nucleotide molecules, whereby a stabilized ternary complex forms, said stabilized ternary complex comprising one of the plurality of different nucleotide molecules; 
(c) contacting the stabilized ternary complex with a second reaction mixture that comprises at least one of the different nucleotide molecules and that does not comprise a first nucleotide molecule of the plurality of different nucleotide molecules; 
(d) monitoring interaction of the polymerase and the blocked primed template nucleic acid molecule in contact with the second reaction mixture to detect any of the stabilized ternary complex remaining after step (c); and 
(e) identifying the nucleotide that comprises the base complementary to the next base of the template strand using results from step (d).
Therefore claim 1 of the ‘514 patent anticipates instant claims 1, 2 and 6. Instant claims 7-9 and 17 are obvious over claims 2, 5, 8 and 9 of the ‘514 patent.
Claims 1, 2, 6-9, 12, 14-16 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 11 of U.S. Patent No. 10,443,098 Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious over claims of the ‘098 patent.
Specifically, claim 1 of the instant application is drawn to a method of determining the identity of the next correct nucleotide for a primed template nucleic acid, the method comprising:
(a) contacting the primed template nucleic acid with a plurality of nucleotide mixtures in serial fashion while precluding incorporation of any nucleotide into the primer, wherein each of the nucleotide mixtures comprises a combination of nucleotides that is complementary to two, three or four different types of bases in the template nucleic acid, thereby forming stabilized ternary complexes that comprise the primed template nucleic acid molecule, a polymerase and a next correct nucleotide from each of the nucleotide mixtures; and 
(b) detecting the stabilized ternary complexes while precluding incorporation of any nucleotide into the primer, thereby determining the identity of the next correct nucleotide for the primed template nucleic acid, wherein no nucleotide is incorporated at the 3’ end of the primer during or between steps (a) and (b).
Claim 21 of the instant application is drawn to a method of sequencing a primed template nucleic acid, comprising: 
(a) contacting a primed template nucleic acid with a first combination of nucleotides that is complementary to two, three or four different types of bases in the template nucleic acid, thereby forming a stabilized ternary complex between the primed template nucleic acid, a polymerase and a nucleotide from the first combination of nucleotides that is complementary to the next base of the primed template nucleic acid; 
(b) detecting the ternary complex while precluding incorporation of nucleotides into the primer; 
(c) repeating steps (a) and (b) using the primed template nucleic acid and a second combination of nucleotides that is complementary to two, three or four different types of bases in the template nucleic acid, wherein the second combination of nucleotides is different from the first combination of nucleotides, such that the next base of step (a) is assayed using the first combination of nucleotides and then using the second combination of nucleotides prior to an extension step at the next base;
 (d) incorporating into the primer, after step (c), a nucleotide that is complementary to the next base; and 
(e) repeating steps (a) through (d) on a series of subsequent next base positions to identify a sequence of the primed template nucleic acid.
Claim 1 of the ‘098 patent is drawn to a method of identifying a template base in a primed template nucleic acid, the method comprising: 
(a) contacting a primed template nucleic acid with a polymerase and nucleotides that complement four different types of bases in the template nucleic acid, under conditions that stabilize a first ternary complex at a template base, the first ternary complex comprising the primed template nucleic acid, polymerase and a cognate nucleotide for the template base; 
(b) detecting the first ternary complex while precluding incorporation of any nucleotide into the primer; 
(c) removing the polymerase and the cognate nucleotide from the primed template nucleic acid; 
(d) contacting the primed template nucleic acid from step (c) with a polymerase and nucleotides that complement four different types of bases in the template nucleic acid, under conditions that stabilize a second ternary complex at the template base, the second ternary complex comprising the primed template nucleic acid, polymerase and a cognate for the template base nucleotide; 
(e) detecting the second ternary complex while precluding incorporation of any nucleotide into the primer; and 
(f) identifying the template base from the first ternary complex and the second ternary complex.
Claim 11 of the ‘098 patent is drawn to a method of sequencing a template nucleic acid, comprising: 
(a) contacting a primed template nucleic acid with a polymerase and a first combination of nucleotides that complement four different types of bases in the template nucleic acid, under conditions that form a stabilized ternary complex between the polymerase, primed template nucleic acid and a nucleotide that is complementary to a next base of the primed template nucleic acid; 
(b) detecting the ternary complex while precluding incorporation of nucleotides into the primer; 
(c) repeating steps (a) and (b) using the primed template nucleic acid, a polymerase and a second combination of nucleotides that complement four different types of bases in the template nucleic acid, thereby forming and examining a second ternary complex at the next base of the primed template nucleic acid; 
(d) incorporating into the primer, after step (c), a nucleotide that is complementary to the next base, thereby producing an extended primed template nucleic acid; and 
(e) repeating steps (a) through (d) using the extended primed template nucleic acid in place of the primed template nucleic acid, thereby sequencing the primed template nucleic acid.
Therefore claims 1 and 2 of the instant application are anticipated by claim 1 of the ‘098 patent, and claim 21 is anticipated by claim 11 of the ‘098 patent. Further, claims 6-9, 12 and 14-16 are obvious over claims 2-9 of the ‘098 patent.
No claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789.  The examiner can normally be reached on M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        March 18, 2021